Citation Nr: 1648404	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  15-10 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral plantar fasciitis (also claimed as bilateral foot pain)


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1985 to September 1988, from August 1991 to February 1992, from December 2003 to November 2008, from December 2008 to May 2011, and from October 2011 to March 2013.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2015, the Veteran provided testimony at a travel board hearing before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the electronic claims file. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board notes at the outset that service treatment records (STRs) are missing from multiple periods of service. Several requests were made by the RO to obtain these records, culminating in an April 2014 letter from the VA Records Management Center indicating that they were unable to locate the requested STRs after conducting several searches. When service records are unavailable through no fault of a veteran, the Board has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule. Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548  (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367  (1991).

In July 2014, the Veteran underwent a VA examination. At that time the examiner was asked to address aggravation.  The examiner stated that the Veteran's bilateral plantar fasciitis, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by service. As rationale, the examiner asserted that the Veteran stated his condition began in 2002 and was diagnosed at that time, and that the Veteran did not relay information suggesting that his condition occurred prior to 2002.

However, in his February 2012 hearing testimony, the Veteran asserted that he began noticing foot pain as early as 1988 during his first period of active duty. He stated that he observed this pain and sought medical attention for it throughout service, leading up to his most recent diagnosis of plantar fasciitis in 2002. The Board notes that in an October 2012 examination, during the Veteran's last period of active service, the examiner specifically noted that the Veteran claimed that his foot pain had gotten worse while he was on duty in Afghanistan. Additionally, correspondence from the Parkview Foot Care Center dated in February 2000 indicates that the Veteran was being treated at that time for acute plantar fasciitis and was advised not to participate in running drills.

The July 2014 VA examiner does not address these assertions in his opinion nor does he provide a complete rationale as to how his conclusion regarding aggravation was reached. Therefore, the Board finds that the July 2014 VA examination is inadequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical opinion, it must provide one that is adequate); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinion.").

On remand, the examiner should address whether there is "clear and unmistakable (obvious and manifest, 'undebatable') medical evidence" the Veteran's current bilateral plantar fasciitis did not increase in severity beyond its natural progression during active service. Further, the examiner should opine whether it is at least as likely as not that the Veteran's condition is related to service. See Barr, supra. In addressing these issues, the examiner should consider the Veteran's testimony and lay statements. The examiner should also explain whether plantar fasciitis is a condition that can resolve or whether the Veteran's currently diagnosed plantar fasciitis is a continuation of that diagnosed in service. 

Given the evidence and the necessary considerations for proper analysis of the claim for service connection for bilateral plantar fasciitis, the Board finds that additional development of the record, particularly an examination of the Veteran that addresses the proper standard for claims based on direct service connection as well as an aggravation theory is required.

Accordingly, the case is REMANDED for the following action:

1) Schedule the Veteran for a VA examination with an appropriate examiner to evaluate his claimed foot disabilities, to include bilateral plantar fasciitis. The examiner must review the Veteran's claims file, including a copy of this remand, in conjunction with the examination. This must be noted in the examination report. All appropriate testing should be completed. The examiner is asked the following: 

a. Did the Veteran's bilateral plantar fasciitis clearly and unmistakably preexist the Veteran's first period of active duty service from September 1985 to September 1988? If so, is there clear and unmistakable evidence that such preexisting bilateral plantar fasciitis did not undergo an increase in the underlying pathology, i.e., was not aggravated by his first period of active duty service? If there was an increase in severity of such disability during his first period of active duty service, was that increase clearly and unmistakably due to the natural progression of the disability? If not, is it at least as likely as not that any currently-diagnosed bilateral plantar fasciitis is related to his active duty military service? 

b. Did the Veteran's bilateral plantar fasciitis clearly and unmistakably preexist the Veteran's second period of active duty service from August 1991 to February 1992? If so, is there clear and unmistakable evidence that such preexisting bilateral plantar fasciitis did not undergo an increase in the underlying pathology, i.e., was not aggravated by his second period of active duty service? If there was an increase in severity of such disability during his second period of active duty service, was that increase clearly and unmistakably due to the natural progression of the disability? If not, is it at least as likely as not that any currently-diagnosed bilateral plantar fasciitis is related to his active duty military service?

c. Did the Veteran's bilateral plantar fasciitis clearly and unmistakably preexist the Veteran's third period of active duty service from December 2003 to November 2008? If so, is there clear and unmistakable evidence that such preexisting bilateral plantar fasciitis did not undergo an increase in the underlying pathology, i.e., was not aggravated by his third period of active duty service? If there was an increase in severity of such disability during his third period of active duty service, was that increase clearly and unmistakably due to the natural progression of the disability? If not, is it at least as likely as not that any currently-diagnosed bilateral plantar fasciitis is related to his active duty military service?

d. Did the Veteran's bilateral plantar fasciitis clearly and unmistakably preexist the Veteran's fourth period of active duty service from December 2008 to May 2011? If so, is there clear and unmistakable evidence that such preexisting bilateral plantar fasciitis did not undergo an increase in the underlying pathology, i.e., was not aggravated by his fourth period of active duty service? If there was an increase in severity of such disability during his fourth period of active duty service, was that increase clearly and unmistakably due to the natural progression of the disability? If not, is it at least as likely as not that any currently-diagnosed bilateral plantar fasciitis is related to his active duty military service?

e. Did the Veteran's bilateral plantar fasciitis clearly and unmistakably preexist the Veteran's fifth period of active duty service from October 2011 to March 2013? If so, is there clear and unmistakable evidence that such preexisting bilateral plantar fasciitis did not undergo an increase in the underlying pathology, i.e., was not aggravated by his fifth period of active duty service? If there was an increase in severity of such disability during his fifth period of active duty service, was that increase clearly and unmistakably due to the natural progression of the disability? If not, is it at least as likely as not that any currently-diagnosed bilateral plantar fasciitis is related to his active duty military service?

In answering the above, the examiner should explain whether plantar fasciitis is a condition that can resolve.
Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. 

2. After completing the above actions, the Veteran's service connection claim should be readjudicated. If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).






